DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 March 2021 has been considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 47-52 under 35 U.S.C. 101 is withdrawn in response to the amendment of independent claim 47 to recite that the pharmaceutically acceptable carrier is an “emulsion, syrup or elixir”. The claims no longer read on a product of nature.
The provisional rejection of claims 25-30, 35-39 and 42-55 on the ground of nonstatutory double patenting as being unpatentable over claims 25, 28, 31-33, 36, 39, 40, 59, 62, 65-67, 70, 73-75, 77, 79-81, 83, 85, 86, 108 and 109-115 of copending Application No. 15/271,369 is withdrawn in response to the terminal disclaimer received on 24 March 2021 and approved on 29 March 2021.
Applicant’s arguments, see pp.6-8 of the Remarks filed 24 March 2021, with respect to the provisional rejections of claims 25-30, 35-39 and 42-55 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/255,105 and over claims 1, 6, 8, 9, 13, 14, 19, 20 and 46-51 of copending Application No. 16/243,170 have been fully considered and are persuasive. Both the ‘105 and ‘170 applications have later effective filing dates than the instant application. Thus, pursuant to MPEP § 804(I)(B)(1)(b)(i), since these provisional nonstatutory double patenting rejections are the only remaining rejections, they have been withdrawn. 


Election/Restrictions
Claims 25-30, 35-39 and 42-55 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 23 December 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Groups I and II is withdrawn. Claims 40 and 41, directed to a method of inducting satiation in a subject comprising administering the instant allowable product are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Claims 25-30 and 35-55 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
21 April 2021